Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply filed June 23, 2022.
	Claims 1, 5, 6, and 12-20 are currently pending and are under examination.
	Benefit of priority is to February 7, 2019.

Withdrawal of Objections and Rejections:
The objection to the disclosure regarding the listing of references in the specification is withdrawn, due to Applicants being informed that these references are not considered or not of record unless they were placed on an IDS PTO-1449 form.
The rejection of Claims 1, 2, and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.

Maintenance of Rejections, modifications necessitated by amendment:

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, and 12-20 is/are rejected under 35 U.S.C. 102a1as being anticipated by Baker et al. (presented September 9, 2018; Organophosphate hydrolase (OPH) designed as a functional monomer. The abstract of which was published in FASEB J. 32(S1): ib66-ib66 on April 1, 2018). Inventor Kirby is an author on the presented material and on the abstract.
The presentation is provided as Appendix A in parent application SN 62/802,417, wherein at page 4, para. 1, it is taught that the present inventor discovered and engineered PTE as a unified monomer and that the presentation on same was made on September 9, 2018 of which a copy of the presentation is being attached hereto in Appendix A. Applicants should provide a legible print of page 1 of this Appendix A.
Because page 1 of the Appendix A is not legible (though Applicants have re-filed page 1), the Examiner will fill in from the Abstract and from SN 62/802,417.  It is highly unusual to use the provisional application against Claims; however, because Applicants state in ‘417 that the invention is disclosed in the presentation Appendix A then it is taken that the presentation Appendix A teaches all that is in the provisional application.
At page 9, Baker et al. teach tethered OPH monomers comprising linkers “T10” and “T35”  which are polyglycine tethers of 10 or 35 amino acids (Abstrac).   YTRN – T10-YTRN,  which is the configuration of SEQ ID NO: 5, is shown as:

    PNG
    media_image1.png
    382
    317
    media_image1.png
    Greyscale

 and YTRN – T35-YTRN which is the configuration of SEQ ID NO: 6 is shown as:

    PNG
    media_image2.png
    307
    343
    media_image2.png
    Greyscale


Therefore, describing YTRN – T10-YTRN and YTRN – T35-YTRN as having amino acid sequence SEQ ID NO: 5 and NO: 6, respectively, is considered to be a further description of inherent features  that is the amino acid sequence of a known product.

MPEP 2112    Requirements of Rejection Based on Inherency; Burden of Proof [R-08.2012] 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). 
I.   SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY 
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.” Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103. 
II.   INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) (“If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics.”); Atlas Powder Co. v. Ireco, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) (“Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known.”); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound “inherently” anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound “inherently results in at least trace amounts of” the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate). 
III.   A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims. 
	Therefore, Baker et al. teach a phosphodiesterase dimer enzyme comprising 2 YTRN phosphodiesterase subunits, linked by 10 and 35 glycine amino acids linkers having SEQ ID NO: 5 and NO: 6 (Claim 1, 5).
 At page 22, “*No MBP” indicates that affinity tag MBP was placed on YTRN – T10-YTRN and/or and YTRN – T35-YTRN (Claims 12, 13, 14). The tethered OPH monomers were recombinantly produced (page 10, in bacteria Abstract) and therefore Baker et al. were in possession of nucleic acid encoding the tethered OPH monomers (Claim 15). The Abstract teaches that the tethered OPHs were in an adeno-associated virus (Claim 16, 17). As noted above, because Applicants state in ‘417 that the invention is disclosed in the presentation Appendix A then it is taken that the presentation Appendix A teaches all that is in the provisional application. Therefore, from ‘417 at page 1, it is taught that the novel PTEs act as improved prophylactic medical counter measures against chemical nerve agents, as well as for use as decontaminants, bioscavengers for disposition in animal feedstocks, and components in assay kits is taken to be a teaching of a method for treating organophosphate exposure associated damage in a subject by administering the adeno-associated viral vector comprising nucleic acid encoding the tethered OPHs (Claim 18) and a method for detoxifying surfaces by contacting the surface with the tethered OPHs (Claim 20), and to provide the tethered OPHs in a kit (Claim 19).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Baker et al. (presented September 9, 2018; Organophosphate hydrolase (OPH) designed as a functional monomer. The abstract of which was published in FASEB J. 32(S1): ib66-ib66 on April 1, 2018). Inventor Kirby is an author on the presented material and on the abstract. See the discussion above.

At page 21, Baker et al. teach the dimer configuration, which appears based on the table at at page 20 to be IVH3 bound to the YTRN-T35-YTRN dimer:

    PNG
    media_image3.png
    359
    343
    media_image3.png
    Greyscale

Instant SEQ ID NO: 7 and NO: 8 describe the amino acid sequence of phosphotriesterase dimer being comprised of IVH3 subunits. As noted above, because Applicants state in ‘417 that the invention is disclosed in the presentation Appendix A then it is taken that the presentation Appendix A teaches all that is the invention, it appears that Baker et al. teaches that both phosphotriesterase subunits are IVH3 subunits and having a T10 (SEQ ID NO: 7) or T35 (SEQ ID NO: 8) polyglycine linker.
Alternatively, that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to create tethered OPH in which both subunits are IVH3 because Baker et al. teach that tethered OPH can comprise IVH3 and Baker et al. teach that (page 23) PTE as a tethered monomer provides increased enzyme stability and activity.
At page 22, Baker et al. teach YTRN-T35-IVH3 which is the reverse configuration of SEQ ID NO: 9 (IVH3-T35-YTRN, assuming N- to C-terminal description):

    PNG
    media_image4.png
    186
    263
    media_image4.png
    Greyscale

As noted above, because Applicants state in ‘417 that the invention is disclosed in the presentation Appendix A then it is taken that the presentation Appendix A teaches all that is the invention, it appears that Baker et al. teaches the phosphotriesterase subunits can be heterodimers comprising YTRN and IVH3 having a T35 polyglycine linker (SEQ ID NO: 9).
Alternatively, that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to create tethered OPH heterodimers in which the subunits are YTRN and IVH3 because Baker et al. teach that tethered OPH can comprise YTNR and IVH3 and Baker et al. teach that (page 23) PTE as a tethered monomer provides increased enzyme stability and activity.


	Applicants argue that Baker et al. do not disclose any sequence information and therefore limiting the dimers to having any one of SEQ ID NOs: 5 to 9 is novel and unobvious. As noted above, the amino acid sequence of the known dimers are inherent to the structures of the dimers disclosed in Baker et al. Therefore, this argument is not persuasive.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656